Citation Nr: 1033434	
Decision Date: 09/03/10    Archive Date: 09/13/10

DOCKET NO.  07-10 998	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, the 
Commonwealth of Puerto Rico


THE ISSUES

1.  Entitlement to an initial disability rating in excess of 10 
percent for stomach condition, characterized as non-ulcer 
dyspepsia and/or irritable bowel syndrome.

2.  Entitlement to a total disability rating based on individual 
unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Rebecca Feinberg, Counsel


INTRODUCTION

The Veteran had active service from July 1953 to May 1955.

This matter comes before the Board of Veterans' Appeals (Board) 
on appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Office (RO) in San Juan, Puerto Rico.

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2009).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

In March 2009, the Board remanded this case for further 
development.  


FINDINGS OF FACT

1.  The Veteran's stomach condition, characterized as non-ulcer 
dyspepsia and/or irritable bowel syndrome is characterized by 
near-daily diarrhea, nausea, vomiting, pain, regurgitation, and 
heartburn, resulting in near-constant abdominal distress.

2.  The Veteran's sole service-connected disability is stomach 
condition, characterized as non-ulcer dyspepsia and/or irritable 
bowel syndrome, is 30 percent disabling.

3.  The Veteran's service-connected disability does not meet the 
minimum percentage requirements for award of a TDIU, and these 
disabilities are not shown to prevent him from obtaining or 
retaining substantially gainful employment.


CONCLUSIONS OF LAW

1.  The criteria for a 30 percent rating for a stomach condition, 
characterized as non-ulcer dyspepsia and/or irritable bowel 
syndrome, have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 
38 C.F.R. §§ 3.102, 4.3, 4.114, Diagnostic Code 7319 (2009).

2.  The criteria for a TDIU are not met.  38 U.S.C.A. §§ 1155, 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.18, 
4.19 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Duties to Notify and Assist

With regard to his stomach condition, the Veteran's claim arises 
from his disagreement with the initial evaluation following the 
grant of service connection.  Once service connection is granted, 
the claim is substantiated, additional notice is not required, 
and any defect in the notice is not prejudicial.  Hartman v. 
Nicholson, 483 F.3d 1311 (Fed. Cir. 2007); Dunlap v. Nicholson, 
21 Vet. App. 112 (2007). Therefore, no further notice is 
required.

With regard to the claim for TDIU, a March 2007 letter satisfied 
the RO's duty to notify the Veteran under 38 U.S.C.A. § 5103(a) 
(West 2002 & Supp. 2009) and 38 C.F.R. § 3.159(b) (2009).  
Specifically, the RO notified the Veteran of: information and 
evidence necessary to substantiate the claim; information and 
evidence that VA would seek to provide; and information and 
evidence that the Veteran was expected to provide.  The RO also 
notified the Veteran of the process by which initial disability 
ratings and effective dates are established.  Dingess v. 
Nicholson, 19 Vet. App. 473 (2006).

As to VA's duty to assist, the RO associated the Veteran's VA 
treatment records with the claims folder, and he was afforded 
examinations in October 1997, April 2003, and January 2010.  The 
Board finds that no additional assistance is required to fulfill 
VA's duty to assist.  Smith v. Gober, 14 Vet. App. 227 (2000), 
aff'd, 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001).


II.  Higher Rating - Stomach Condition

Disability evaluations are determined by the application of VA's 
Schedule for Rating Disabilities, which is based on average 
impairment of earning capacity resulting from a service-connected 
disability.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  Where there 
is a question as to which of two ratings shall be applied, the 
higher rating will be assigned if the disability picture more 
nearly approximates the criteria required for that rating.  
Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7.  
After careful consideration of the evidence, any reasonable doubt 
remaining is resolved in favor of the veteran.  38 C.F.R. § 4.3.

Where an increase in the level of a service-connected disability 
is at issue, the primary concern is the present level of 
disability.  Francisco v. Brown, 7 Vet. App. 55 (1994).  However, 
where the question for consideration is the propriety of the 
initial evaluation assigned after the grant of service 
connection, evaluation of the medical evidence since the 
effective date of the grant of service connection and 
consideration of the appropriateness of "staged ratings" is 
required.  See Fenderson v. Brown, 12 Vet. App. 119, 126 (1999).

The RO has assigned a 10 percent rating under the criteria of 
38 C.F.R. § 4.114, Diagnostic Code 7319 (2009).  Under Diagnostic 
Code 7319, irritable colon syndrome is rated 10 percent when 
moderate, with frequent episodes of bowel disturbance with 
abdominal distress and 30 percent when severe with diarrhea, or 
alternating diarrhea and constipation, with more or less constant 
abdominal distress.  The 30 percent rating is the maximum 
schedular rating.

In October 1997, the Veteran underwent VA examination.  He 
complained of abdominal pain, nausea, and vomiting.  He denied 
hematemesis and melena.  There was no history of frequent or 
significant diarrhea or constipation.  The diagnosis was status 
post cholecystectomy and duodenal diverticulum.

In an April 2000 written statement, the Veteran indicated that 
his symptoms included sporadic vomiting, nausea, flatulence, 
swollen stomach, diarrhea, and a fear of eating.

In April 2003, the Veteran underwent VA examination.  He 
complained of years of symptoms without relief.  He described 
epigastric pain, radiating to the upper abdominal area, which was 
associated with distension, nausea, pyrosis, and reflux of acid 
content.  He had these symptoms on a daily basis, and they 
worsened with particular foods or meals.  He also complained of a 
history of diarrhea alternating with constipation.  He denied 
melena, hematochezia, hematemesis, weight loss, or vomiting.  The 
diagnoses were sliding type hiatal hernia, duodenal diverticulum, 
and status cholecystectomy.

In January 2010, the Veteran underwent VA examination.  He 
complained of almost daily epigastric abdominal pain with a 
sensation of fullness.  He mentioned occasional heartburn and 
dyspepsia.  He alleged nausea at least four to five times per 
week.  He incurred regurgitation of stomach contents at least 
twice weekly.  The Veteran described vomiting at least monthly.  
Diarrhea occurred once or twice a day, two or three times per 
week.  He complained of frequent belching and flatulence.  He 
denied constipation.  X-rays revealed a large amount of reflux 
and duodenal diverticulum.  The Veteran indicated that he worked 
part-time and had lost eight weeks during the past twelve-month 
period, due to medical appointments and gastric symptoms.  The 
diagnoses were non-ulcer dyspepsia and gastroesophageal reflux 
disease.  It had significant effects on his usual occupation.  He 
was also diagnosed with irritable bowel syndrome.

Based on the evidence of record, the Board finds that a 30 
percent rating is warranted for the Veteran's service-connected 
disability.  Specifically, the symptomatology described by the 
Veteran, which the Board finds to be credible, demonstrates that 
he has near-daily diarrhea, heartburn, dyspepsia, pain, nausea, 
and regurgitation, which results in more or less constant 
abdominal distress.  As such, the Board finds that a 30 percent 
rating is warranted under the criteria of Diagnostic Code 7319.

With regard to whether an increase in excess of 30 percent is 
warranted, the Board has also considered the applicability of 
other diagnostic codes for rating this disability, but finds that 
no other diagnostic code provides a basis for higher rating.  The 
disability also has not been shown to involve any factors that 
warrant evaluation under any other provision of VA's rating 
schedule.

Finally, the Board will consider whether referral for an 
extraschedular evaluation is warranted.  The question of an 
extraschedular rating is a component of a claim for an increased 
rating.  Bagwell v. Brown, 9 Vet. App. 337, 339 (1996).  Although 
the Board may not assign an extraschedular rating in the first 
instance, it must specifically adjudicate whether to refer a case 
for extraschedular evaluation when the issue either is raised by 
the claimant or is reasonably raised by the evidence of record.  
Barringer v. Peake, 22 Vet. App. 242 (2008).

Consideration of referral for an extraschedular rating requires a 
three-step inquiry.  See Thun v. Peake, 22 Vet. App. 111, 115 
(2008).  The first question is whether the schedular rating 
adequately contemplates the Veteran's disability picture.  Thun, 
22 Vet. App. at 115.  If the criteria reasonably describe the 
claimant's disability level and symptomatology, then the 
claimant's disability picture is contemplated by the rating 
schedule, the assigned schedular evaluation is, therefore, 
adequate, and no referral is required.   If the schedular 
evaluation does not contemplate the claimant's level of 
disability and symptomatology and is found inadequate, then the 
second inquiry is whether the claimant's exceptional disability 
picture exhibits other related factors such as those provided by 
the regulation as governing norms.   If the Veteran's disability 
picture meets the second inquiry, then the third step is to refer 
the case to the Under Secretary for Benefits or the Director of 
the Compensation and Pension Service to determine whether an 
extraschedular rating is warranted.  Here, the Board finds that 
the Veteran's symptomatology is adequately contemplated by the 30 
percent rating currently assigned to his disability.  
Consequently, referral to the Under Secretary for Benefits or the 
Director, Compensation and Pension Service, under 38 C.F.R. § 
3.321 is not warranted.

III.  TDIU

Generally, total disability will be considered to exist when 
there is present any impairment of mind or body that is 
sufficient to render it impossible for the average person to 
follow a substantially gainful occupation.  38 C.F.R. § 3.340.

Total disability ratings are authorized for any disability or 
combination of disabilities for which the Schedule for Rating 
Disabilities prescribes a 100 disability evaluation, or, with 
less disability, if certain criteria are met.  Id.  Where the 
schedular rating is less than total, a total disability rating 
for compensation purposes may be assigned when the disabled 
person is unable to secure or follow a substantially gainful 
occupation as a result of service-connected disabilities, 
provided that, if there is only one such disability, this 
disability shall be ratable at 60 percent or more, or if there 
are two or more disabilities, there shall be at least one ratable 
at 40 percent or more, and sufficient additional disability to 
bring the combined rating to 70 percent or more.  38 C.F.R. §§ 
3.340, 3.341, 4.16(a).  In exceptional circumstances, where the 
Veteran does not meet the aforementioned percentage requirements, 
a total rating may nonetheless be assigned upon a showing that 
the individual is unable to obtain or retain substantially 
gainful employment.  38 C.F.R. § 4.16(b).

If the schedular rating is less than 100 percent, the issue of 
unemployability must be determined without regard to the 
advancing age of the Veteran.  38 C.F.R. §§ 3.341(a), 4.19.  
Marginal employment shall not be considered substantially gainful 
employment.  38 C.F.R. § 4.16(a).  Factors to be considered are 
the Veteran's education, employment history, and vocational 
attainment.  Ferraro v. Derwinski, 1 Vet. App. 326, 332 (1991).  
In reaching such a determination, the central inquiry is 
"whether the Veteran's service connected disabilities alone are 
of sufficient severity to produce unemployability."  Hatlestad 
v. Brown, 5 Vet. App. 524, 529 (1993) (emphasis added).  
Consideration may not be given to the impairment caused by 
nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 
4.19.

In Bowling v. Principi, 15 Vet. App. 1, 10 (2001), however, the 
United States Court of Appeals for Veterans Claims (Court), 
citing its decision in Floyd v. Brown, 9 Vet. App. 88, 94-97 
(1995), held that the Board cannot award a TDIU under 38 C.F.R. § 
4.16(b) in the first instance because that regulation requires 
that the RO first submit the claim to the Director of the 
Compensation and Pension Service for extraschedular 
consideration.  Indeed, in Bowling, the Court reversed the Board 
only to the extent that the Board concluded that the Veteran 
"was ineligible for 4.16(b)-TDIU consideration."  ld.

Here, the Veteran has one service-connected disability, which is 
rated 30 percent disabling.  As such, he does not meet the 
schedular requirements for TDIU.  In addition, during the January 
2010 VA examination, the Veteran, who is 77 years old, reported 
that he was currently employed part-time as a general medicine 
physician.  He had been working in this capacity for more than 
twenty years.  As such, the Board finds that he is able to obtain 
and retain substantially gainful employment.  As such, referral 
for extraschedular consideration is not warranted, and 
entitlement to a TDIU must be denied.


ORDER

A 30 percent rating for stomach condition, characterized as non-
ulcer dyspepsia and/or irritable bowel syndrome is granted, 
subject to the laws and regulations governing the payment of VA 
benefits.

Entitlement to a TDIU is denied.



____________________________________________
STEVEN D. REISS
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


